NO. 07-02-0442-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                   OCTOBER 31, 2002

                          ______________________________

                             IN RE TOMMIE J. DENSON
                        _________________________________


Before REAVIS and JOHNSON, JJ., and BOYD, S.J.1


       Relator Tommie J. Denson seeks a writ of mandamus. The person against whom

the writ is sought is not specified, although relator’s petition listing the State of Texas as

Appellee references the Honorable Ebelardo Lopez, Judge of the 108th District Court of

Potter County, and also references a motion relator alleges he made in regard to post-

conviction DNA testing. We deny the petition.


       On October 28, 2002, relator filed with the clerk of this court a pleading entitled

Petition for Writ of Mandamus. Relator alleges that he has filed a request for post-

conviction DNA testing and that the request was denied. We are requested to issue a writ

of mandamus, although the person against whom we are requested to issue the writ is not

specified.




       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       In support of the petition for writ of mandamus, relator attached no documentation.

For example, no copy of a judgment of conviction or motion for DNA testing is attached.


       When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

and that was filed in any underlying proceeding, and a properly authenticated transcript of

any relevant testimony from any underlying proceeding including any exhibits offered in

evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP. P. 52.7(a).


       Relator’s petition contains only allegations. Certified, sworn copies of motions and

correspondence referenced in the petition are not attached or furnished, nor is any other

document or transcript. Relator has not presented a record which shows entitlement to the

relief sought, or upon which we are authorized to act.


       The petition for writ of mandamus is denied.




                                                           Phil Johnson
                                                            Justice




Do not publish.


                                               2